United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1507
                                  ___________

Francisco Sanchez-Rosales,           *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Mark Walterskirchen; Gooden;         *
Bradford Snyder; James Saver; Chris  *      [UNPUBLISHED]
Chemesky, Doctors; Kelly Doe,        *
Physician’s Assistant,               *
                                     *
                   Appellees.        *
                                ___________

                             Submitted: July 7, 2004
                                Filed: July 9, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate Francisco Sanchez-Rosales (Sanchez) appeals the district
court’s* preservice dismissal of Sanchez’s Bivens action. See Bivens v. Six Unknown
Named Agents, 403 U.S. 388 (1971). Having carefully reviewed the record, we
conclude dismissal was proper because Sanchez failed to state a constitutional claim


      *
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
for deliberate indifference to a serious medical need. See Moore v. Duffy, 255 F.3d
543, 545 (8th Cir. 2001).

       We note the district court assessed an initial partial appellate filing fee but did
not order collection of the fee’s balance. Accordingly, we affirm the judgment of the
district court, see 8th Cir. R. 47A(a), and instruct the district court to assess and
collect the balance of the appellate filing fee, see Henderson v. Norris, 129 F.3d 481,
484-85 (8th Cir. 1997) (per curiam).
                        ______________________________




                                           -2-